Citation Nr: 0111594	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-12 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for genital herpes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from November 1980 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, denying the 
veteran's claim of entitlement to service connection for 
genital herpes.  The basis of such denial was that the claim 
advanced was not well grounded.  Notice of the denial was 
furnished to the veteran in April 1999.

In a document, dated in March 2000, that was accepted by the 
RO as the veteran's notice of disagreement with the March 
1999 denial, she requested an RO hearing.  Such request was 
withdrawn in April 2000 and no hearing was sought by the 
veteran in her substantive appeal that was submitted in May 
2000 to the RO.  As well, it is of note that, following the 
issuance of an appeal certification letter to the veteran in 
August 2000, additional evidence was received by the Board 
from her in September 2000 with a waiver of initial 
consideration by the RO.  

It is noteworthy that a significant change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined and expanded the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, 
the basis for the RO's denial of the claim for service 
connection for genital herpes, as effected in March 1999, no 
longer exists.  As well, the RO has not been afforded the 
opportunity of initially considering the service connection 
issue under governing law and regulations, and, as the 
veteran has not been appropriately informed of the legal 
basis for the denial of such claim, she may have been denied 
the opportunity to formulate appropriate argument on appeal 
to the Board.  It thus would be potentially prejudicial to 
the veteran were the Board to proceed to issue a merits-based 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Also, a remand in this case is required for compliance with 
the notice and duty-to-assist provisions contained in the new 
law.  In the additional medical evidence submitted directly 
to the Board in September 2000, a registered nurse to whom 
the veteran had turned for assistance noted, among other 
things, that the veteran had  been receiving treatment at the 
VA Medical Center in Fayetteville, North Carolina, during 
2000 and that such medical care had included treatment from 
Dr. Sylvia Subong-Chambers in the Women's Clinic, as well as 
the Mental Health Clinic.  Records relating to such treatment 
are not now contained within the veteran's claims folder.  
See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (VA 
treatment records are deemed to be within the constructive 
possession of VA although not actually within the claims 
folder).  Efforts to obtain the VA records in question are 
therefore found to be in order.

As well, it is noted that the RO in its rating decision of 
March 1999 and corresponding statement of the case found that 
service medical records had shown no evidence of genital 
herpes or any related disease, but the undersigned points out 
that the RO has overlooked several pertinent entries.  
Specifically, it is noted that, in December 1988, there was 
expressed a history of a skin rash dating to 1987, with 
current examination showing a papular rash of the right 
buttock and scabbing, and culminating in an assessment of 
rule out herpes simplex I.  A Department of the Army Form 
4700 completed at that time reflected a diagnosis of genital 
herpes.  In May 1989, further treatment is shown for a 
clinical assessment of probable herpes simplex II, with a 
herpes culture subsequently isolating the herpes simplex 
virus.  Acyclovir was prescribed.  Later in April 1996, 
clinical examination showed eroded herpetic-appearing lesions 
of the labia and a personal medical history of genital herpes 
was related.  Cytological testing at that time is not shown 
to have yielded a diagnosis of genital herpes.  On that 
basis, further consideration of the evidence by the RO and a 
VA physician is felt to be in order.

Based on the foregoing, it is determined that additional 
procedural and evidentiary development is needed.  
Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  The RO should contact the veteran in 
writing for the purpose of advising her 
of the evidence needed to substantiate 
her claim for service connection for 
genital herpes, including medical 
opinions as to diagnoses, causes, or 
onset date of disability, and lay 
statements by family members or others.  
The RO should also advise the veteran of 
her right to submit any additional 
argument and/or evidence in support of 
her claim of entitlement to service 
connection for genital herpes.  Such 
evidence may be of a lay or medical 
variety, including but not limited to 
copies of service medical or personnel 
records she may hold in her possession; 
statements from service medical 
personnel; "buddy" certificates or 
affidavits from fellow service persons; 
employment or retirement physical 
examinations; medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated; letters written during 
service; photographs; pharmacy 
prescription records; or insurance 
examinations.  Such evidence should be 
relevant to the question of whether the 
veteran currently has genital herpes that 
had its onset during her period of 
military service.

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that she provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated her for genital herpes prior to, 
during, and after her discharge from 
military service.  The approximate dates 
of any such evaluation or treatment 
should also be provided, to the extent 
possible.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
copies of evaluation and treatment 
records not already on file from those 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all VA 
treatment records not already on file 
must be obtained, including those 
compiled in the Women's Clinic and Mental 
Health Clinic of the VA Medical Center in 
Fayetteville, North Carolina, regardless 
of whether in fact the veteran responds 
to the foregoing request.  Such records, 
once obtained, must then be added to the 
claims folder.

4.  Thereafter, the veteran is to be 
afforded a VA gynecological examination 
for the purpose of determining the 
existence of genital herpes and its 
relationship to her period of service 
from November 1980 to June 1998.  The 
veteran's claims folder in its entirety 
and a copy of the remand are to be 
furnished to the examiner prior to any 
evaluation of the veteran for use in the 
study of this case.  Such examination is 
to include a review of the veteran's 
history and current complaints, as well 
as a comprehensive physical evaluation.  
Any indicated diagnostic studies must 
also be accomplished if deemed warranted 
by the examiner.  All established 
diagnoses are then to be fully set forth. 

It is requested that the gynecologist 
offer a professional opinion, with full 
supporting rationale, as to the 
following:  

Whether the veteran has genital 
herpes, and, if so, whether it 
is at least as likely as not 
that her genital herpes had its 
onset during her period of 
military service from November 
1980 to June 1998 or is 
otherwise related to any in-
service event?  

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  

5.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If such report 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  
6.  Lastly, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for genital herpes on 
the basis of all the evidence on file and 
all governing legal authority, including 
the VCAA.  If the benefit sought on 
appeal is not granted, the veteran and 
her representative should be provided 
with a supplemental statement of the case 
which should include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's 

Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



